NO. 07-06-0361-CR
                                      07-06-0362-CR
                                      07-06-0363-CR
                                      07-06-0364-CR
                                      07-06-0365-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                FEBRUARY 8, 2007
                         ______________________________

                      MICHAEL CODY WILLIAMS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

    NO. B14449-0205; B14470-0205; A14595-0208; A14596-0208; A14597-0208;

                          HONORABLE ED SELF, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      In a consolidated appeal, Michael Cody Williams, appellant, appeals orders revoking

his community supervision in five cases. Appellant entered a plea of guilty without a plea

bargain in each case and was placed on community supervision in each case.

Subsequently, the State filed motions to revoke community supervision alleging that
appellant had violated the terms and conditions of his community supervision. The trial

court found that appellant had violated his community supervision and revoked the orders

placing appellant on community supervision.          The trial court assessed a term of

confinement in the Institutional Division of the Texas Department of Criminal Justice on

each case, all periods of confinement to run concurrently. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has not favored us with a response.


       By his Anders brief, counsel raises a ground that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed this ground and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.

                                              2
      Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

orders are affirmed.




                                              Mackey K. Hancock
                                                  Justice


Do not publish.




                                          3